NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENN GALVAN, pro se,                           No. 17-16930

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00632-MMD-
                                                VPC
 v.

MORTGAGE ELECTRONIC                             MEMORANDUM*
REGISTRATION SYSTEMS, INC., AKA
MERS, AKA MERSCORP Holdings, Inc.;
DEUTSCHE BANK NATIONAL TRUST
COMPANY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Glenn Galvan appeals pro se from the district court’s summary judgment in

his diversity action arising from foreclosure proceedings. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Garity v. APWU Nat’l Labor Org.,

828 F.3d 848, 854 (9th Cir. 2016) (issue preclusion); Ford v. City of Yakima, 706
F.3d 1188, 1192 (9th Cir. 2013) (cross-motions for summary judgment). We

affirm.

      The district court properly granted summary judgment for defendants on the

basis of issue preclusion because the issue of whether the assignment of the loan

was fraudulent was actually litigated and decided against Galvan in his prior

action. See Five Star Capital Corp. v. Ruby, 194 P.3d 709, 713-14 (Nev. 2008) (en

banc) (elements of issue preclusion under Nevada law).

      The district court did not abuse its discretion by denying Galvan’s requests

for judicial notice. See Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir.

2001) (setting forth standard of review and circumstances under which judicial

notice is inappropriate).

      The district court did not abuse its discretion by denying Galvan’s discovery

requests because Galvan failed to demonstrate how the denial resulted in actual

and substantial prejudice to him. See Laub v. U.S. Dep’t of Interior, 342 F.3d
1080, 1085, 1093 (9th Cir. 2003) (setting forth standard of review and explaining

that district court’s decision to deny discovery will not be disturbed unless there is

a clear showing that the denial “results in actual and substantial prejudice” (citation

and internal quotation marks omitted)).


                                           2                                    17-16930
         The district court did not abuse its discretion by denying Galvan’s motion to

stay. See Clinton v. Jones, 520 U.S. 681, 706-07 (1997) (setting forth standard of

review and explaining that district court “has broad discretion to stay proceedings

as an incident to its power to control its own docket”).

         The district court did not abuse its discretion by denying Galvan leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and stating that leave to amend may be denied where amendment would be

futile).

         To the extent that Galvan seeks review of orders from his state court

proceedings, we do not consider those orders as they are not properly before this

court.

         We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

         AFFIRMED.




                                            3                                    17-16930